Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 17 March 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



Sir
New York March 17. 1800

I now recur to your letters of the 12 of December 9th, 21 & 23 of January & 10 of February.

Instructions for the Officers of Inspection will form part of the general system in preparation. In the mean time they will perform the duties which they executed in our war with Great Britain; that is they will in aid of the respective general Officers see that all the Regulations concerning the Tactics and police of the army are observed and for this purpose will assist at exercises (not however as substitutes for commanding Officers which was too much the case last war) will inspect & muster the troops according to the forms & instructions which proceed from the office of the Adjt. General & Pay Master General and they will within their divisions & brigades receive and issue the different general orders perform the duties relative to the service of guards &c and whatsoever else is connected with the Office of the Adjutant General—making all returns of the number and state of the troops. The duties formerly incident to the Brigade Major are absorbed in this office. You are aware that the Deputy Inspector General (Sect. 13 of the Act of the 3 of March 1799) is ex officio Deputy Adjutant General. You may either employ Major Campbell in this capacity or you may recommend to me another field Officer. Till the regulations shall be matured you will be pleased to direct the Duties of the Inspectors according to this outline.
I have written to West Point for the extra Manuels D’Artillery which you mention. If procured one will be transmitted to you.
Capt McClellan’s company is now almost complete. That & Capt Ingersolls will be sent to you next month, & they will bring with them a couple of field pieces mounted as you desire. A system for the corps of Artillerists is nearly prepared.
I consider the French prisoners as in the charge of the naval Department and the military restricted to the mere functions of a guard. For this however some ammunition is necessary. I have written to the superintendant of Military Stores to furnish you with a supply equal to four field pieces & a Regiment of Infantry.
You mention your being without a Quarter Master. I have arranged with the Secy. of War to appoint provisonly (that is subject to the ratification of the Qr Master General) a Deputy Qr. M General & Division & Brigade Qr. Masters. The plan is to name to him fit character[s] whom he approves conditionally allowing them in the mean time the prescribed compensations. If you will name to him characters for your particular District they will be sanctionned. I expected that he had communicated the plan to you.
Inclosed is a list of Officers according to a definitive organisation of the four old Regiments. All the men of those Regiments in Georgia South & North Carolina and Tenessee are to be incorporated into the fourth Regiment, which is attached to your Command. It is presumed, though the returns are not accurate enough to ascertain it, that they will be sufficient to form one Regiment. All the men recruited and recruiting, lately under the Superintendence of Major Bradley now under that of Capt Brock, except those in North Carolina with Capt Ross Bird are to be marched as soon as the season will conveniently permit to Pittsburgh for their final destination. All the officers of the first second and third Regiments within your district are to join their respective Regiments without delay.
I request that you will give the proper orders for carrying this arrangement into effect. Your situation will enable you to judge better than me of the most eligible routes.
Inclosed also is the plan which has been settled for the disposition of the four regiments of infantry. It was the intention of General Wilkinson to allot the first Regiment to the North and North Western posts—a batalion of the 3d. to those on the Mississippi and the Southern barrier, and to the reserve corps the Second Regiment and a batalion of the third. These data will serve you as a guide.
If you find that the fourth Regiment will not be complete, upon your giving me information of the actual or probable deficiency, immediate measures will be taken to supply it by recruiting, and for this purpose you will reserve at Stanton such Officers as you may think requisite. Capt Gibson is said to be a very good recruiting Officer. I understand that Capt Bird at Salsbury has been furnished with the means of raising a company. Capt Bird belonging to the first Regiment he will join the troops which are to proceed to Pittsburgh & another Officer, whom you will indicate, must replace him & receive from him the recruiting money & cloathing which may remain unissued.
Should the number of men which are to be incorporated into the fourth exceed a Regiment, the surplus will remain attached to it in such manner as you shall direct.
Your construction of the law as to the allowance to the Division Inspector is right. Nor is there any prospect of an increase of the Compensation. You recollect that another Brigade Inspector may be appointed within your command, who may be charged with the Southern extremity. This may abrige in some degree the travelling. I wait for the recommendation of a fit character from you.
The idea of a rule for the extra travelling expences of the Aides of a General officer distinct and different from that respecting the General cannot but work inconveniently. I have expressed my opinion to this effect to the Secy of War who I hope will change this part of his plan.
With regard to some of the objects you particularise as Boat-hire, Express-hire, postage and all of a similar kind relating to the execution of the service and not to the mere personal accommodation of the Officer, I consider them as to be at the expence of the public and generally to be defrayed by the person charged with the disbursements for the Quarter Master Departments. Marques and Tents as well as quarters & barracks are furnished by the public—articles of Camp Equipage by the Officer himself. It is however usual for him to draw camp-Kettles & Canteens if he desires it.
The subject of double rations has perplexed me as well as yourself. It is difficult to find in the law its proper meaning. It is one of the cases in which some degree of Executive Arbitration should be exercised. It has been matter of more than one communication from me to the Secy of War. I have again recently called his attention to it.
I agree with you as to the employment of the Troops and shall second your views in this respect.
With great respect & esteem   I am Sir   Yr. Obedient servt
Major Genl. Pinckney

